Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on September 3, 2021 is acknowledged. Claims 15-18 are withdrawn from further consideration. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 2-3 are objected to because of the following informalities:  On line 2 of claim 2, the phrase “at least one oxides” should be changed to –at least one oxide--. On line 2 of claim 3, the phrase “where the oxide includes” should be changed to –wherein the at least one oxide includes—so as to use the same terminology as recited in claim 2. Appropriate correction is required.
Claims 9-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-10 are indefinite since it is not clear whether the humidity-unresponsive particles are located on the same substrate as the humidity-responsive particles of the colorimetric humidity sensor, or are located in a monolayer arrangement on a different substrate. The structural or physical relationship between the humidity-responsive particles and the humidity-unresponsive particles is not clear. 
Claim 11 is indefinite since it is not clear whether the second humidity-responsive particles are located on the same substrate as the humidity-responsive particles of the colorimetric humidity sensor, or are located in a monolayer arrangement on a different substrate. The structural or physical relationship between the humidity-responsive particles and the second humidity-responsive particles is not clear.
Claim 14 is indefinite since it does not further limit the physical structure of the colorimetric humidity sensor recited in claim 1, but rather recites a method limitation to be performed using the colorimetric humidity sensor of claim 1 (i.e. it recites how a color change of the colorimetric humidity sensor is measured using one of a photodiode, a charge-coupled device, etc.).  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohd-Noor et al (article from the Journal of Materials Chemistry A, vol. 7, pages 10561-10571, April 3, 2019).
Mohd-Noor et al teach of an ultrafast humidity responsive colorimetric sensor for sensing humidity levels in an environment. The sensor comprises humidity-responsive particles made from titanium dioxide (TiO2, claims 2-3) configured in a disordered monolayer arrangement a glass slide substrate (claim 1). The humidity-responsive particles are amorphous, porous and polydispersed microspheres (claim 1) which permit significant changes to the effective permittivity upon water uptake thereby altering its scattering cross section. The microspheres are indistinguishable by scattered light in dry and humid environments individually, but collectively display color contrast in both environments upon light irradiation (claim 1). Mohd-Noor et al teach that the humidity-responsive particles are characterized by a large porosity where moisture is absorbed in the pores of the particles (claims 7 and 12), the particles have an average diameter of about 0.69, 1.03, 1.26, 1.45 or 1.65 µm (i.e. between 0.05-10 µm, claim 4), the particles indicate a different color according to an average diameter of the particles (see Figure 1 and the right-hand column on page 10563 in Mohd-Noor et al, claim 5), that the pores in the particles have an average size of 1-2 nm or 2-50 nm (i.e. between 1 nm-60 nm, claim 6), and that a response time of the colorimetric humidity sensor is between 20-36 ms (i.e. between 1 µs and 500 ms, claim 8). Mohd-Noor et al also teach that the colorimetric humidity sensor may comprise humidity-unresponsive particles in the form of nonporous, crystalline anatase titanium oxide (TiO2) particles which are provided for reference purposes (claims 9-10). The humidity-unresponsive particles are also provided on the glass substrate is a disordered and polydispersed monolayer along with the humidity-responsive particles. The humidity-unresponsive particles show no color contrast between dry and ambient, moist environments. Mohd-Noor et al also teach that the humidity sensor indicates a change in saturation of the color of the sensor according to an angle of light irradiation (see Figure 4 in Mohd-Noor et al, claim 13), and that an instrument such as a photodiode is used to measure a color change of the humidity sensor (see Figure 6 in Mohd-Noor et al, claim 14). See the abstract, Figures 1-2, 4 and 6, pages 10562-10564 and pages 10567-10570 of Mohd-Noor et al. 
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. It is noted that the effective filing date of the instant application is October 25, 2019 since a translation of the foreign priority document has not been filed, and the publication date of Mohd-Noor et al (i.e. April 3, 2019) is prior to this effective filing date and thus, qualifies as prior art against the instant claims. 
	Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohd-Noor et al (article from the Journal of Materials Chemistry A, vol. 7, pages 10561-10571, April 3, 2019). For a teaching of Mohd-Noor et al, see previous paragraphs in this Office action. 
Mohd-Noor et al fail to teach that the colorimetric humidity sensor comprises second humidity-responsive particles configured in a disordered monolayer arrangement on the glass substrate along with the first humidity-responsive particles, wherein the second humidity-responsive particles have an average diameter which is different from the average diameter of the first humidity-responsive particles. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the colorimetric humidity sensor taught by Mohd-Noor et al with second humidity-responsive particles configured in a disordered monolayer arrangement on the glass substrate along with the first humidity-responsive particles, wherein the second humidity-responsive particles have an average diameter which is different from the average diameter of the first humidity-responsive particles, because Mohd-Noor et al teach that each particle set tested in the colorimetric sensor having a different average diameter (i.e. a diameter of about 0.69, 1.03, 1.26, 1.45 or 1.65 µm) produces a distinct color in response to a humid environment, and thus by providing two different sets of humidity-responsive particles together in the sensor having different average diameters from one another, different levels of humidity would be able to be detected with different color changes. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Jung et al who teach of a color-conversion photonic crystal sensor for sensing humidity; Park et al who teach of a chromogenic humidity sensor; DeMoor et al who teach of a moisture sensor; Schalkhammer who teaches of a sensor having a color-changing sensory surface for detecting humidity changes; Kang et al who teach of colorimetric moisture indicators; Attar et al who teach of a humidity exposure indicator device; and Alam et al who teach of polydisperse micron-sized titanium dioxide particles which generate visible color through ensemble scattering. It is noted that Alam et al do not teach that the polydisperse micron-sized titanium dioxide particles indicate a color change according to humidity upon light irradiation.













Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        September 17, 2021